Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PN No. 10,541,477 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Mauri on 04/12/2021.
The application has been amended as follows: 
8. (Currently Amended)  A method, comprising: 
providing first and second duplexers, each having a common port, a high-pass filter port and a low-pass filter port; 
providing a power divider having a common port and a plurality of attenuated ports; 

coupling a second filter port type of said first duplexer to a common port of said power divider;
coupling a same second filter port type of said second duplexer to a first attenuated port of said power divider; 
coupling a first antenna array to a common port of said second duplexer; 
coupling a second antenna array to a second attenuated port of said divider; 
providing a third antenna array connected to a third attenuated port of said power divider, wherein said first, second and third antenna arrays are each located on a different side of a polygonal antenna body having three or more sides such that each array faces a different direction; and
applying a received multifrequency drive signal having two frequency components to the common port of the first duplexer, wherein the first duplexer splits the two frequency components into a first component having a first frequency on the high-pass filter port and a second component having a second frequency on the low-pass filter port.

12. (Currently Amended) An apparatus, comprising: 
first and second duplexers, each having a common port, a high-pass filter port and a low-pass filter port; 
a power divider having a common port and a plurality of attenuated ports; 

a second filter port type of said first duplexer coupled to a common port of said power divider;
a same second filter port type of said second duplexer coupled to a first attenuated port of said power divider; 
a first antenna array coupled to a common port of said second duplexer; 
a second antenna array coupled to a second attenuated port of said divider; and
providing a third antenna array connected to a third attenuated port of said power divider, wherein said first, second and third antenna arrays are each located on a different side of a polygonal antenna body having three or more sides such that each array faces a different direction,
wherein the apparatus is configured to apply a received multifrequency drive signal having two frequency components to the common port of the first duplexer, wherein the first duplexer splits the two frequency components into a first component having a first frequency on the high-pass filter port and a second component having a second frequency on the low-pass filter port.

Allowable Subject Matter
Claims 3, 8, 10-13 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 3, patentability exists, at least in part, with the claimed features of a second filter port type of said first duplexer is connected to a common port of said power divider; a same second filter port type of said second duplexer is connected to a first attenuated port of said power divider; a first antenna array connected to a common port of said second duplexer; a second antenna array connected to a second attenuated port of said power divider; and a third antenna array connected to a third attenuated port of said power divider, wherein said first, second and third antenna arrays are each located on a different side of a polygonal antenna body such that each array faces a different direction. 

Regarding independent claim 8, patentability exists, at least in part, with the claimed features of coupling a second filter port type of said first duplexer to a common port of said power divider; coupling a same second filter port type of said second duplexer to a first attenuated port of said power divider; coupling a first antenna array to a common port of said second duplexer; and coupling a second antenna array to a second attenuated port of said divider; providing a third antenna array connected to a third attenuated port of said power divider, wherein said first, second and third antenna arrays are each located on a different side of a polygonal antenna body having three or more sides such that each array faces a different direction; and applying a received multifrequency drive signal having two frequency components to the common port of the first duplexer, wherein the first duplexer splits the two frequency components into a first component having a first frequency on the high-pass filter port and a second component having a second frequency on the low-pass filter port.
Regarding independent claim 11, patentability exists, at least in part, with the claimed features of providing a second filter port type of said first duplexer is connected to a common port of said power divider; coupling a same second filter port type of said second duplexer to a first attenuated port of said power divider; coupling a first antenna array to a common port of said second duplexer; coupling a second antenna array to a second attenuated port of said power divider; and coupling a third antenna array to a third attenuated port of said power divider, wherein said first, second and third antenna arrays are each located on a different side of a polygonal antenna body such that each array faces a different direction. 

Regarding independent claim 12, patentability exists, at least in part, with the claimed features of a second filter port type of said first duplexer coupled to a common port of said power divider; a same second filter port type of said second duplexer coupled to a first attenuated port of said power divider; a first antenna array coupled to a common port of said second duplexer; and a second antenna array coupled to a second attenuated port of said divider; and providing a third antenna array connected to a third attenuated port of said power divider, wherein said first, second and third antenna arrays are each located on a different side of a polygonal antenna body having three or more sides such that each array faces a different direction, wherein the apparatus is configured to apply a received multifrequency drive signal having two frequency components to the common port of the first duplexer, wherein the first duplexer splits the two frequency components into a first component having a first frequency on the 
Claim 10 depend from claim 8, claim 13 depend from claim 11 and are included in the allowable subject matter.
Korisch et al. (US 2007/0205955), Charter (US 2413745), Kenington et al. (US 2011/0159810) and MA et al. (US 2017/0195018) are all cited as teaching some elements of the claimed invention including a plurality of duplexers, a plurality of first, second and third antenna arrays, as well as, a power divider therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AWAT M SALIH/Primary Examiner, Art Unit 2845